Case 2:20-cv-00122-APG-BNW Document 23 Filed 02/24/21 Page 1 of 2
                                 Case 2:20-cv-00122-APG-BNW Document 23 Filed 02/24/21 Page 2 of 2




                                             Each party will bear their own costs and attorneys' fees.
                                                                          f:k{J ,
                             l

                             2               DATED this1 '1--aay of                       2021

                             3                                                  ERIC ROY LAW FIRM
                             4

                             5
                                                                                By      ./'1-------
                                                                                      ".,,'-·----- -- -------
                                                                                     ./Michael T. Nixon, Nevada Bar No. 12839
                             6                                                        703 South Eighth Street
                                                                                      Las Vegas, Nevada 89101
                             7                                                        Tel. (702) 423-3333
                             8
                                                                                      Attorneys for Plaintiff
                             9

                         10                  DATED this    ?� day of fe1orv.Q..r')       , 2021

                         11                                                     McCORMICK, BARSTOW, SHEPPARD,
                                                                                WAYTE & CARRUTH LLP
                         12

                         13                                                     By
                         14
                                                                                      Jonathan . arlson, Nevada Bar No. 10536
                         15                                                           Renee M. a fiel.d Nevada Bar No. 12814
                                                                                      8337 West Sunset Road, Suite 350
                         16                                                           Las Vegas, Nevada 89113
                                                                                      Tel. (702) 949-1100
                         17

                         18                                                           Attorneys for GEICO CASUALTY COMPANY

                         19                                                       ORDER

                         20                  IT IS SO ORDERED.

                         21                  DATED this_
                                                       24th day of ______
                                                                   February . 2021

                         22

                         23

                         24                                                           UNITED STATES DISTRICT JUDGE

                         25

                         26
                                 7340654.1

                         27

                         28
McCORMICK, BARSTOW,


                                                                                2                Case No. 2:20-cv-00122-APG-BNW
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                        STIPULATION AND ORDER FOR DISMISSAL WITH PREnIDICE
8JJ7 W SUNSET AD SUITE 350
   LAS VECAS, NV 89113
